                Case 1:20-cr-00278-TNM Document 34 Filed 08/11/21 Page 1 of 1
                             L-\




AO 442 aIR llnl) AlIHRWuan



                                    UNITED STATESDISTRICT COURT
                                                             for the
                                                      DistrictofCollmtlia           1:1
               United Statesof America
                             V                                 )

                                                                           Case: 1:20.cr-00278
                      KeRhBerman                                   )




                                                                   )
                                                                           Assigned to: Judge Trevor N. McFadden
                                                                   )

                                                                           Assigned Date: 12/15/2020
                                                                           Description: INDICTMENT (B)
                                                                   )




                                                                   )




                        Defawkw

                                                  ARRESTWARRAIVr
1():     Aay autlnrtzcd law enforument officer

         YOU ARE COMMANDED to arrestand bring tnfon a United Stata magistratejudge without unnmmry                                   delay
tlune qfw     H b. an.,I„B       KeIth Berman
who is atx:used of an offense at violation based on the following docurrnnt filed with the court

d llxlictment         O Superseding Indictment a Information a SupeneditB Information a Complaint
O PaRadon Violation Petition            a Supervised Relnse Violation Petition         OViohtion           Notioe        C1 Order of the Court

This ofFerse is briefly dwdbed as follows:
  15 U.S.C. SS 78j & 78fl; 17 C.F.R. S 240.10b5 (soa#tIles fraudE
 18 U.S.C. SS 1001 (false statement)




                                                                                                            Zia M. Faruqui
                                                                                     1<-~                   2020.12.15 16:52:26
                                                                                     -/Z
 Date:       12fl W2C120                                                                                    -05'OO'
                                                                                           It
                                                                                                 ting ofFinp3 sigllalupe


C'ityarHsale: Wastdlyon,DC                                                 Zia M. Faruqui, United StatesMagiltlte Judge
                                                                                                Printed rune aId title




       This warrantwasrMved on                                         d                                                        'zD@
Eat(edBed#a£J        ,t




 Date:   P/N/ 2,

                                                                       hd?         ii;gz::h/
